Title: To Thomas Jefferson from Abraham Baldwin, 6 June 1805
From: Baldwin, Abraham
To: Jefferson, Thomas


                  
                     Sir—
                     June 6th. 1805
                  
                  The office of one of the Judges of the Mississippi Territory being still vacant by the refusal of Mr Obadiah Jones to accept an appointment thereto, We take the liberty to recommend Mr. George Mathews junior of our state as a gentleman qualified in our opinions to fill the same—
                  
                     Abr Baldwin 
                     
                     D. Meriwether 
                     
                     Peter Early 
                     
                  
               